Citation Nr: 0032786	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-10 377	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to April 
1968.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO).


REMAND

The veteran claims that his service-connected disabilities 
render him unemployable.  The Board believes that additional 
development by the RO is necessary before the Board can 
decide the merits of the veteran's claim.

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2000).  

In this case, the schedular evaluation is less than total and 
the veteran meets the percentage requirements for 
consideration of a total evaluation under 38 C.F.R. 
§ 4.16(a).  Service connection has been established for: 
diabetes mellitus, evaluated as 40 percent disabling; 
peripheral neuropathy of the left lower extremity, evaluated 
as 20 percent disabling; peripheral neuropathy of the right 
lower extremity, evaluated as 20 percent disabling; systolic 
hypertension, evaluated as 10 percent disabling; peripheral 
neuropathy of the left upper extremity, evaluated as 
noncompensable; peripheral neuropathy of the right upper 
extremity, major hand, evaluated as noncompensable; 
temporomandibular joint dysfunction, evaluated as 
noncompensable; and early diabetic retinopathy, evaluated as 
noncompensable.  A combined schedular evaluation of 70 
percent has been in effect since November 1995.

In light of the above, the question becomes whether the 
veteran's service-connected disabilities are so severe that 
they would make it impossible for the average person to 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16.  In Moore 
v. Derwinski, 1 Vet. App. 356, 359 (1991), the United States 
Court of Veterans Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals) discussed the 
meaning of "substantially gainful employment."  In this 
context, it noted the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2000).  According to October 1996 and 
December 1998 TDIU applications, the veteran completed high 
school and four years of college, obtained a communication 
electronics license in 1991, worked from April 1994 to 
December 1995 as an electrician, and attended the Cleveland 
Institute of Electronics from March 1997 to June 1998.  In 
these applications, the veteran indicated that he last worked 
full time in May 1995 and became totally disabled to work in 
December 1995.  He also indicated that, since then, he has 
applied for electronic technician positions with three 
companies: Lockheed Martin, Bell South Entertainment and 
Tennessee Valley Authority. 

The medical evidence of record is unclear regarding whether 
the veteran's service-connected disabilities, alone, render 
him unemployable.  In December 1998, a VA Vocational 
Rehabilitation Specialist determined that the veteran's 
physical and mental conditions do not permit him to obtain or 
maintain employment.  In contrast, during a VA examination in 
December 1998, an examiner opined that, when considering the 
constellation of the veteran's symptoms (both service-
connected and nonservice-connected), the jobs at which the 
veteran could work are certainly limited.  Inasmuch as the 
available medical opinions conflict and no physician has 
offered an opinion as to whether the veteran's service-
connected disabilities, alone, render him unemployable, the 
Board finds that this claim must be remanded to the RO for 
the purpose of obtaining a more comprehensive medical opinion 
discussing the collective severity of the veteran's service-
connected disabilities and reconciling the conflicting 
opinions of record.

In addition, during the pendency of this appeal, the veteran 
has referred to his vocational rehabilitation records and, as 
previously noted, submitted an opinion of a VA Vocational 
Rehabilitation Specialist.  In addition, in his December 1998 
TDIU application, the veteran wrote that the RO should 
contact his vocation rehabilitation counselor for additional 
information.  The vocational rehabilitation records to which 
the veteran has referred appear to be relevant to his TDIU 
claim, but are not part of the claims file.  On Remand, the 
RO should obtain and associate with the claims file the 
veteran's vocational rehabilitation folder.  As well, if the 
RO believes it is appropriate, it should contact the 
veteran's rehabilitation counselor for additional information 
concerning the veteran's ability to work due solely to his 
service-connected disabilities. 

Finally, in July 1999 and December 1999, after the RO had 
transferred the veteran's claims file to the Board for 
appellate review, the Board received additional evidence from 
the veteran that is pertinent to his TDIU claim.  The 
evidence received in December 1999 was not submitted within 
90 days of the RO's notice to the veteran that his claims 
file was being transferred to the Board, and therefore, the 
Board could not have considered if it had decided, rather 
than remanded, the veteran's claim.  See 38 C.F.R. § 20.1304 
(2000).  Since the claim is being remanded, however, the RO 
should consider this evidence and any other evidence the 
veteran wishes to submit in support of this claim.  As well, 
it should provide the veteran an opportunity to assist the RO 
in obtaining and associating with the claims file any recent 
medical records of the veteran's treatment for his service-
connected  disabilities.  See Kutscherousky v. West, 12 Vet. 
App. 369, 373 (1999) (holding that an appellant has a right 
to submit additional evidence and argument on all matters the 
Board has remanded to the RO). 

This case is remanded to the RO for the following 
development:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should make all 
reasonable efforts to obtain copies of 
all indicated records that are not 
already of record and associate them with 
the claims file.

2.  The RO should obtain and associate 
with the claims file the veteran's 
vocational rehabilitation folder.

3.  The RO should schedule the veteran 
for VA examinations of his service-
connected disabilities by physicians who 
have not previously examined the veteran.  
The purpose of these examinations is to 
determine the collective effect the 
veteran's service-connected disabilities 
has on his ability to work.  Prior to the 
examinations, the RO should provide the 
examiners with the claims file and a copy 
of this Remand for review.  Thereafter, 
the examiners should conduct thorough 
examinations, including any indicated 
tests, report in detail all clinical 
manifestations of the veteran's service-
connected disabilities, and opine whether 
it is at least as likely as not that the 
veteran's service-connected disabilities 
collectively render the veteran 
unemployable.  The examiners should 
express the complete rationale on which 
they base their opinions.

4.  The RO should then review the 
examination reports to determine whether 
they comply with the previous 
instruction.  If the reports are 
inadequate, they should be returned to 
the examiners for completion.

5.  The RO should then review and 
adjudicate the veteran's claim.  If the 
RO continues the denial, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.  

The purpose of this REMAND is to obtain additional medical 
information.  The Board intimates no opinion, favorable or 
unfavorable, as to the ultimate outcome of this appeal. The 
veteran may submit additional evidence in connection with his 
appeal; however, he is not required to act until he is 
further notified by the RO.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



